DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive.  Applicant argues that Anderson is silent as to using and supplying a cryoprotectant continuously, and the remaining references fail to teach or suggest “continually” supplying the cryoprotectant.  However, this is not found to be persuasive.  The combination of references teaches the continual supplying of the cryoprotectant during use as the coupling device (see the Knowlton and Swastek references) containing the cryoprotectant remains in contact with the user therefore continually supplying the cryoprotectant during use.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35 and 36 recite the limitation "the cryoprotectant hydrogel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the application of prior art this limitation will be interpreted as --the cryoprotectant--, and it is suggested that these claims be amended in this manner.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 7, 8, 23, 25, 26, 29 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0251120 A1 to Anderson et al. (Anderson) in view of US 6,017,337 to Pira (Pira), US 2003/0077329 Al to Kipp et al. (Kipp), US 5,513,629 to Johnson (Johnson), US 2007/0129714 Al to Elkins et al. (Elkins) and US 2002/0062142 A1 to Knowlton (Knowlton).
Regarding claims 1, 7 and 8, Anderson teaches a system (see for example 100) for selectively destroying lipid rich cells of a subject with skin (see entire document), comprising a thermoelectric treatment device (107) having a thermoelectric element (110) having a first side in thermal communication with a heat exchanging surface (115) and a second side opposite the first side (see for example Fig. 1), the heat exchanging element being configured to reduce a temperature of the target region such that lipid 
Pira teaches a cryoprobe based on a Peltier module (title) including a thermoelectric treatment device (Fig. 1) having a fluid-cooled heat-exchanger (24) and a thermoelectric element (22) where the housing (21) has an opening (Fig. 1) configured to receive the fluid-cooled heat-exchanger and the thermoelectric element (Fig. 1) such that a sidewall of the housing surrounds the fluid-cooled heat-exchanger and the thermoelectric cooler (Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a fluid-cooled heat-exchanger as taught by Pira as Pira teaches that the temperature of the thermoelectric element must not rise above the data of the manufacturer to ensure the lifetime of the thermoelectric element (Col. 8, lines 18-39 and Col. 11, lines 29-33).  
Kipp teaches that polypropylene glycol is a recognized cryoprotectant ([0071]), Johnson teaches that polypropylene glycol is a freeze point depressant and that 
Regarding claim 2, Anderson, Pira, Kipp, Johnson, Elkins and Knowlton teaches the system of claim 1 as well as Knowlton teaching wherein the coupling device includes a backside portion proximate to a surface of the treatment device, a front side portion spaced apart from the backside portion, and an intermediate portion between the backside portion and the front side portion (Fig. 4 and [0059-0064]).  
Regarding claim 3, Anderson, Pira, Kipp, Johnson, Elkins and Knowlton teaches the system of claim 2 as well as Knowlton teaching wherein the front side portion includes at least one aperture (15) in fluid communication with the intermediate portion.

Regarding claim 23, Anderson in view of Pira, Kipp, Johnson, Elkins and Knowlton teaches the system of claim 1 as well as wherein the cryoprotectant is hygroscopic (the glycerol as disclosed by Anderson is hygroscopic as well as the polypropylene glycol disclosed by Kipp).
Regarding claims 25 and 26, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 11, but not specifically wherein the cryoprotectant comprises about 50% polypropylene glycol, about 40% glycerin, and about 10% ethanol or about 30% polypropylene glycol, about 30% glycerin, and about 40% ethanol.  However, Elkins teaches the use of combinations of cryoprotectants ([0014]) and it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the claimed components since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding the percentages, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized at least about 30% polypropylene glycol since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art. This is true as the amount of temperature depressant will depend on the other components of the cryoprotectant 
Regarding claim 29, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 1 as well as wherein the heat exchanging element reaches a temperature of about -20°C (see Anderson [0063]).
Regarding claim 35, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 1, but not specifically wherein the cryoprotectant comprises at least about 30% propylene glycol, polyethylene glycol or propylene glycol.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized at least about 30% polypropylene glycol since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art. This is true as the amount of temperature depressant will depend on the other components of the cryoprotectant and the amount of the other components as the properties of the other components and their amounts will affect the amount of temperature depressant necessary to achieve the desired freezing temperature of the material.
Claim(s) 1-4, 6-9, 23, 25, 26, 29, 31 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0251120 A1 to Anderson et al. (Anderson) in view of US 6,017,337 to Pira (Pira), US 2,516,491 to Swastek (Swastek), US 2003/0077329 Al to Kipp et al. (Kipp), US 5,513,629 to Johnson (Johnson) and US 2007/0129714 Al to Elkins et al. (Elkins).

Pira teaches a cryoprobe based on a Peltier module (title) including a thermoelectric treatment device (Fig. 1) having a fluid-cooled heat-exchanger (24) and a thermoelectric element (22) where the housing (21) has an opening (Fig. 1) configured to receive the fluid-cooled heat-exchanger and the thermoelectric element (Fig. 1) such that a sidewall of the housing surrounds the fluid-cooled heat-exchanger and the thermoelectric cooler (Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a fluid-cooled heat-exchanger as taught by Pira as Pira teaches that the temperature of the thermoelectric element must not rise above the data of the manufacturer to ensure the lifetime of the thermoelectric element (Col. 8, lines 18-39 and Col. 11, lines 29-33).

Regarding claim 23, Anderson in view of Pira, Swastek, Kipp, Johnson and Elkins teaches the system of claim 1 as well as wherein the cryoprotectant is hygroscopic (the glycerol as disclosed by Anderson is hygroscopic as well as the polypropylene glycol disclosed by Kipp).
Regarding claims 25 and 26, Anderson in view of Pira, Swastek, Kipp, Johnson and Elkins teaches the system of claim 11, but not specifically wherein the cryoprotectant comprises about 50% polypropylene glycol, about 40% glycerin, and about 10% ethanol or about 30% polypropylene glycol, about 30% glycerin, and about 40% ethanol.  However, Elkins teaches the use of combinations of cryoprotectants ([0014]) and it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the claimed components 
Regarding the percentages, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized at least about 30% polypropylene glycol since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art. This is true as the amount of temperature depressant will depend on the other components of the cryoprotectant and the amount of the other components as the properties of the other components and their amounts will affect the amount of temperature depressant necessary to achieve the desired freezing temperature of the material.
Regarding claim 29, Anderson in view of Pira, Swastek, Kipp, Johnson and Elkins teaches the system of claim 1 as well as wherein the heat exchanging element reaches a temperature of about -20°C (see Anderson [0063]).
Regarding claim 31, Anderson in view of Pira, Swastek, Kipp, Johnson and Elkins teaches the system of claim 9, but not wherein the absorbent is a cotton pad or a gauze.  However, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a cotton pad or a gauze as the absorbent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice,  
Regarding claim 35, Anderson in view of Pira, Swastek, Kipp, Johnson and Elkins teaches the system of claim 1, but not specifically wherein the cryoprotectant .
Claim(s) 10-12, 15, 18, 24, 27, 28, 30 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0251120 A1 to Anderson et al. (Anderson) in view of US 2003/0077329 Al to Kipp et al. (Kipp), US 5,513,629 to Johnson (Johnson), US 2007/0129714 Al to Elkins et al. (Elkins) and US 2002/0062142 A1 to Knowlton (Knowlton).
Regarding claim 10, Anderson teaches a system (see for example 100) for selectively destroying lipid rich cells of a subject with skin (see entire document), comprising a thermoelectric element (110) having a first side in thermal communication with a heat exchanging surface (115) and a second side opposite the first side (see for example Fig. 1), the heat exchanging element being configured to reduce a temperature of the target region such that lipid rich cells in the region are affected while preserving non-lipid rich cells proximate to the heat exchanging surfaces (see entire document), and teaching indirect contact mediated by a conductive material such as a membrane, lotion, liquid (e.g. water) or a gel to alter or moderate thermoconductivity as desired 
Kipp teaches that polypropylene glycol is a recognized cryoprotectant ([0071]), Johnson teaches that polypropylene glycol is a freeze point depressant and that its omission will bring about a composition that is primarily useful for heating applications (Col. 5, lines 22-24), Elkins teaches the use of combinations of cryoprotectants ([0014]) and Knowlton teaches a semipermeability mobile membrane (13) which delivers a medium from a reservoir (11) through the pores (15) of the membrane ([0058]) where the reservoir (11) can be coupled or de-coupled by attaching or removing the reservoir tube (17) and that permeability of the conductive semipermeability mobile membrane (13) can be altered by the development of an electrostatic or dielectric charge, mechanically altering the thickness of the membrane, or a change in temperature ([0058]). It would have been obvious to one having ordinary skill in the art at the time of the invention to employ polypropylene glycol, since it is not critical; is well within the scope of one having ordinary skill in the art; provides no unexpected result and since Elkins teaches using combinations of cryoprotectants and to employ the applicator of Knowlton in the device of Anderson since Anderson as an obvious matter of engineering design choice as Anderson provides no details of the applicator.
Regarding claim 11, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 10 as well as Knowlton teaching wherein the coupling 
Regarding claim 12, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 10 as well as wherein the cryoprotectant is configured to substantially cover an interface between the treatment device and the skin, wherein the cryoprotectant is configured to contact at least one of the treatment device and the skin (see combination above).
Regarding claim 15, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 10 as well as wherein the cryoprotectant is water-soluble (glycerol as disclosed by Anderson is water-soluble as well as Kipp disclosing polypropylene glycol which is also disclosed by Applicant).
Regarding claim 18, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 12 as well as wherein the cryoprotectant has a freezing point below about -10°C (the polypropylene glycol of Kipp is recognized by Applicant as an appropriate depressant).
Regarding claim 24, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 10 as well as wherein the cryoprotectant is hygroscopic (the glycerol as disclosed by Anderson is hygroscopic as well as the polypropylene glycol disclosed by Kipp).
Regarding claims 27 and 28, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 10, but not specifically wherein the cryoprotectant comprises about 50% polypropylene glycol, about 40% glycerin, and about 10% ethanol 
Regarding the percentages, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized at least about 30% polypropylene glycol since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art. This is true as the amount of temperature depressant will depend on the other components of the cryoprotectant and the amount of the other components as the properties of the other components and their amounts will affect the amount of temperature depressant necessary to achieve the desired freezing temperature of the material.
Regarding claim 30, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 10 as well as wherein the heat exchanging element reaches a temperature of about -20°C (see Anderson [0063]).
Regarding claim 36, Anderson in view of Kipp, Johnson, Elkins and Knowlton teaches the system of claim 10, but not specifically wherein the cryoprotectant comprises at least about 30% propylene glycol, polyethylene glycol or propylene glycol.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized at least about 30% polypropylene glycol since it has been held that discovering the optimum value of a results effective variable involves .
Claim(s) 10-12, 15, 18, 24, 27, 28, 30, 32-34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0251120 A1 to Anderson et al. (Anderson) in view of US 2,516,491 to Swastek (Swastek), US 2003/0077329 Al to Kipp et al. (Kipp), US 5,513,629 to Johnson (Johnson) and US 2007/0129714 Al to Elkins et al. (Elkins).
Regarding claims 10, 11, 32 and 33, Anderson teaches a system (see for example 100) for selectively destroying lipid rich cells of a subject with skin (see entire document), comprising a thermoelectric treatment device (see for example 107 and [0167]) having a heat exchanging element (110) having a first side in thermal communication with a heat exchanging surface (115) and a second side opposite the first side (see for example Fig. 1), the heat exchanging element being configured to reduce a temperature of the target region such that lipid rich cells in the region are affected while preserving non-lipid rich cells proximate to the heat exchanging surface (see entire document), and teaching indirect contact mediated by a conductive material such as a membrane, lotion, liquid (e.g. water) or a gel to alter or moderate thermoconductivity as desired ([0066]) and employing substances such as glycerol or alcohols to the skin surface. However, Anderson does not discuss details of 
Swastek teaches an applicator with apertures which are fed by an absorbent porous member (see entire document), Kipp teaches that polypropylene glycol is a recognized cryoprotectant ([0071]), Johnson teaches that polypropylene glycol is a freeze point depressant and that its omission will bring about a composition that is primarily useful for heating applications (Col. 5, lines 22-24) and Elkins teaches the use of combinations of cryoprotectants ([0014]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to employ polypropylene glycol, since it is not critical; is well within the scope of one having ordinary skill in the art; provides no unexpected result and since Elkins teaches using combinations of cryoprotectants and to employ the applicator of Swastek in the device of Anderson since Anderson as an obvious matter of engineering design choice as Anderson provides no details of the applicator.
Regarding claim 12, Anderson in view of Swastek, Kipp, Johnson and Elkins teaches the system of claim 10 as well as wherein the cryoprotectant is configured to substantially cover an interface between the treatment device and the skin, wherein the cryoprotectant is configured to contact at least one of the treatment device and the skin (see combination above).
Regarding claim 15, Anderson in view of Swastek, Kipp, Johnson and Elkins teaches the system of claim 10 as well as wherein the cryoprotectant is water-soluble (glycerol as disclosed by Anderson is water-soluble as well as Kipp disclosing polypropylene glycol which is also disclosed by Applicant).

Regarding claim 24, Anderson in view of Swastek, Kipp, Johnson and Elkins teaches the system of claim 10 as well as wherein the cryoprotectant is hygroscopic (the glycerol as disclosed by Anderson is hygroscopic as well as the polypropylene glycol disclosed by Kipp).
Regarding claims 27 and 28, Anderson in view of Kipp, Johnson and Elkins teaches the system of claim 10, but not specifically wherein the cryoprotectant comprises about 50% polypropylene glycol, about 40% glycerin, and about 10% ethanol or about 30% polypropylene glycol, about 30% glycerin, and about 40% ethanol.  However, Elkins teaches the use of combinations of cryoprotectants ([0014]) and it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the claimed components since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding the percentages, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized at least about 30% polypropylene glycol since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art. This is true as the amount of temperature depressant will depend on the other components of the cryoprotectant and the amount of the other components as the properties of the other components and 
Regarding claim 30, Anderson in view of Swastek, Kipp, Johnson and Elkins teaches the system of claim 10 as well as Anderson teaching wherein the heat exchanging element reaches a temperature of about -20°C (see Anderson [0063]).  
Regarding claim 34, Anderson in view of Swastek, Kipp, Johnson and Elkins teaches the system of claim 33, but not wherein the absorbent is a cotton pad or a gauze.  However, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a cotton pad or a gauze as the absorbent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 36, Anderson in view of Kipp, Johnson and Elkins teaches the system of claim 10, but not specifically wherein the cryoprotectant comprises at least about 30% propylene glycol, polyethylene glycol or propylene glycol.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized at least about 30% polypropylene glycol since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art. This is true as the amount of temperature depressant will depend on the other components of the cryoprotectant and the amount of the other components as the properties of the other components and their amounts will affect the amount of temperature depressant necessary to achieve the desired freezing temperature of the material.
Claim(s) 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson, Kipp, Johnson, Elkins and Knowlton or Anderson, Swastek, Kipp, Johnson and Elkins as applied to claim 12 above, and further in view of US 4,764,463 to Mason et al. (Mason).
Regarding claim 13, Anderson in view of Kipp, Johnson, Elkins and Knowlton or Anderson in view of Swastek, Kipp, Johnson and Elkins teaches the system of claim 12, but does not teach the particular pH. Mason teaches that a pH within the range of 7.2 to 7.6 is desirable due to this being the physiological pH of tissue being frozen (Col. 2, lines 14-33). It would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the claimed pH since it this is close to the physiological pH, which is desirable, since it will promote the preservation of the tissue.
Claim(s) 17 and 20-22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson, Kipp, Johnson, Elkins and Knowlton or Anderson, Swastek, Kipp, Johnson and Elkins as applied to claims 10 and 12 above, and further in view of US 2004/0009936 to Tang et al. (Tang).
Regarding claim 17, Anderson in view of Kipp, Johnson, Elkins and Knowlton or Anderson in view of Swastek, Kipp, Johnson and Elkins teaches the system of claim 12, but not wherein the cryoprotectant further comprises a thickening agent to provide a viscosity of the cryoprotectant in the range of 1 cP to about 10,000 cP. Tang teaches that a sufficient amount of thickening agent is utilized so that the viscosity if from about 2500 to about 6500 cps for topical administration ([0114]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a 
Regarding claims 20 and 21, Anderson in view of Kipp, Johnson, Elkins and Knowlton or Anderson in view of Swastek, Kipp, Johnson and Elkins teaches the system of claims 10 and 17, but not wherein the cryoprotectant further comprises 0.8% hydroxyethylcellulose. Tang teaches the use of gelling agents to provide a sufficient viscosity for topical administration ([0114]) including the use of a pharmaceutically acceptable thickening agent ([0119]). The preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]). Methylcellulose is disclosed by Tang as being the preferred thickening agent but other suitable thickening agents include, for example, xanthan gum, carboxymethyl cellulose, hydroxypropyl cellulose, carbomer, and the like ([0119]). Therefore, it is clear that cellulose is a thickening agent, and it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized hydroxyethylcellulose since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of engineering design choice. Additionally, it would have been obvious to use the claimed concentration of thickening agent since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art which is bolstered by the above teachings of Tang that the preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]).
.
Claim(s) 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson, Pira, Kipp, Johnson, Elkins and Knowlton or Anderson, Pira, Swastek, Kipp, Johnson and Elkins as applied to claims 1 and 12 above, and further in view of US 2004/0009936 to Tang et al. (Tang).
Regarding claim 19, Anderson in view of Pira, Kipp, Johnson, Elkins and Knowlton or Anderson in view of Pira. Swastek, Kip, Johnson and Elkins teaches the 
Tang teaches the use of gelling agents to provide a sufficient viscosity for topical administration ([0114]) including the use of a pharmaceutically acceptable thickening agent ([0119]). The preferred concentration of the thickener will depend upon the agent selected, and the important point is to use an amount which will achieve the selected viscosity ([0119]). Methylcellulose is disclosed by Tang as being the preferred thickening agent but other suitable thickening agents include, for example, xanthan gum, carboxymethyl cellulose, hydroxypropyl cellulose, carbomer, and the like ([0119]). Therefore, it is clear that cellulose is a thickening agent, and it would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794